DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7 November 2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Objections
Claims 1-18 are objected to because of the following informalities:
Per claim 1, line 2, “I/O” should be spelled out as “input/output (I/O)” as this is the first time the acronym is used in the claims.
Per claim 14, line 2, “RAID” should be spelled out as “redundant array of independent disks (RAID)” as this is the first time the acronym is used in the claims.
All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the applicant has provided evidence that the applicant intends the term "computer readable medium” to include non-statutory matter.  The applicant describes a computer readable medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see instant application specification, page 34, first paragraph).  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.  The Examiner suggests amending the claim to read as a “non-transitory computer readable storage medium”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 1, line 9, “the first physical storage” is indefinite as lines 4 and 8 both teach “first physical storage”.  It would be more appropriate to insert “the” before “first physical storage” on line 8 if the said two instances refer to the same first physical storage.
Per claim 2, line 1, “the logical address space” lacks sufficient antecedent basis.  It would be more appropriate to delete “the” in the said term.
Per claim 3, line 6, “the logical region” lacks sufficient antecedent basis.  It would be more appropriate to insert “first” before “logical region”.
Per claim 19, line 10, “the first physical storage” is indefinite as lines 5 and 9 both teach “first physical storage”.  It would be more appropriate to insert “the” before “first physical storage” on line 9 if the said two instances refer to the same first physical storage.
Per claim 20, line 14, “the first physical storage” is indefinite as lines 8 and 13 both teach “first physical storage”.  It would be more appropriate to insert “the” before “first physical storage” on line 13 if the said two instances refer to the same first physical storage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Alshawabkeh et al. [US 9703664 B1] (hereinafter “Alshawabkeh”).
	Independent Claims:
Per claim 1, Alshawabkeh teaches a method of performing I/O operations comprising:
receiving a write I/O operation that writes first data to a target logical address in a logical address range (see col. 16, lines 27-41 and col. 18, lines 39-67 for write operations to a logical storage space), wherein physical storage is currently unallocated for the target logical address (see co. 16, lines 27-41 for an access of the logical storage space of the thin device results in a null pointer indicating that no corresponding physical storage space has yet been alllocated);
selecting a first of a plurality of storage tiers from which to allocate first physical storage for storing the first data, wherein said selecting uses first I/O access information 
allocating first physical storage from the first storage tier (see col. 71, line 62 to col. 72, line 4 for allocating a storage for a chunk; also see col. 16, lines 27-41 for mapping logical storage space to physical storage space); and
storing the first data in the first physical storage (write data of a write request needs to be stored in a selected physical storage mapped to the corresponding logical address).
	Per claim 19, the claim teaches a computer readable medium comprising code for performing the method of claim 1.  As such the claim is rejected on the same ground as claim 1 (see col. 94, lines 55-61 for computer-readable media storing code).
Per claim 20, the claim teaches a system comprising a processor and a memory storing code for performing the method of claim 1.  As such the claim is rejected on the same ground as claim 1 (see col. 94, lines 55-61 for computer-readable media storing code).
	Dependent Claims:
Per claim 2, Alshawabkeh further teaches the first logical region has an associated first subrange of the logical address space, the first subrange having an upper bound and a lower bound (see Fig. 9 for Extents, sub-extents and chunks, each being a region or a subrange having an upper bound and a lower bound), and wherein a plurality of write I/O operations have been made to target logical addresses in the first subrange prior to receiving the write I/O operation (see col. 11, lines 44-58 and col. 13, lines 48-58 for multiple writes).
Per claim 3, Alshawabkeh further teaches determining whether the target logical address is located in the first logical region of the logical address range; and responsive to determining the target logical address is located in the first logical region, selecting the first storage tier in accordance with the first I/O access information associated with the logical region (see col. 20, lines 18-36 for address range of thin storage devices; also see col. 79, line 65 to col. 80, line 36 for a time series analysis called auto-regressive integrated moving average model for capturing periodic patterns of I/O access load to predict future I/O workload directed to each sub-LUN extent, in order to determine whether data movement between storage tiers will be made, so that data will be promoted to higher performance tier or demoted to lower performance tier).
Per claim 13, Alshawabkeh further teaches the plurality of storage tiers includes at least one tier of solid state storage devices (see col. 10, lines 1-39 for SSD drive tier; also see col. 70, lines 20-45 for write endurance levels of SLC and MLC devices) and at least one tier of rotating disk drives (see col. 10, lines 13-14 and col. 70, lines 1-45 for rotating disk drives).
Per claim 14, Alshawabkeh further teaches said first physical storage is allocated from any of a particular RAID group of the first storage tier and a particular physical storage device of the first storage tier selected in accordance with at least one characteristic identified by the first I/O access information (see col. 67, line 25 to col. 70, line 20 for selecting storage tier and physical storage device based RAID type and configuration; see col. 71, line 62 to col. 72, line 16 for tracking and obtaining I/O workload statistics).
Per claim 15, Alshawabkeh further teaches the write I/O operation is an initial write to the target logical address (there must be a write I/O operation that temporally precedes all other write operations during operation of Alshawabkeh’s invention).
Per claim 16, Alshawabkeh further teaches the write I/O operation is directed to a logical device having the logical address range, and wherein the logical device is virtually provisioned having physical storage allocated on demand (see col. 67, lines 13-61 for thin or virtual provisioning; see co. 16, lines 27-41 for an access of the logical storage space of the thin device results in a null pointer indicating that no corresponding physical storage space has yet been allocated; see col. 71, line 62 to col. 72, line 4 for 
Per claim 17, Alshawabkeh further teaches physical storage for a subrange of the logical address range of the logical device is allocated responsive to an initial write to any logical address in the subrange (see co. 16, lines 27-41 for an access of the logical storage space of the thin device results in a null pointer indicating that no corresponding physical storage space has yet been allocated; see col. 71, line 62 to col. 72, line 4 for allocating a storage for a chunk; also see col. 16, lines 27-41 for mapping logical storage space to physical storage space).
Allowable Subject Matter
Claims 4-12 and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 4, Alshawabkeh further teaches the logical address range includes a plurality of logical regions to which writes have been made, each of the plurality of logical regions is associated with I/O access information characterizing I/O activity of said each logical region, and said plurality of logical regions includes the first logical region (see col. 20, lines 18-36 for address range of thin storage devices; also see col. 79, line 65 to col. 80, line 36 for a time series analysis called auto-regressive integrated moving average model for capturing periodic patterns of I/O access load to predict future I/O workload directed to each sub-LUN extent, in order to determine whether data 
determining, using temporal trend information regarding the plurality of logical regions, whether the target logical address is predicted to be included in the first logical region at a future point in time; and
responsive to determining that the target logical address is predicted to be included in the first logical region at a future point in time, performing said selecting of the first storage tier using the first I/O access information characterizing I/O activity of the first logical region”.
Per claims 5-12, the claims are dependent on claim 4 and as such are allowable for at least the same reason as claim 4.
Per claim 18, Alshawabkeh further teaches the logical address range includes a plurality of logical regions to which writes have been made, each of the plurality of logical regions is associated with I/O access information characterizing I/O activity of 
an application expected to issue I/Os to the logical device; a type of application expected to issue I/Os to the logical device; and a type of storage object expected to have data stored on the logical device; and
wherein the method further includes: determining whether the target logical address is located within a logical region of the logical address range that does not have associated I/O access information characterizing I/O activity of the logical region; responsive to determining that the target logical address is located within a logical region of the logical address range that does not have associated I/O access information characterizing activity of the logical region, performing processing comprising: determining, using the application profile information and temporal trend information regarding the plurality of logical regions, whether the target logical address .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

23 March 2021